DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 09/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10474965 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
The terminal disclaimer filed on 09/09/2021 overcomes the nonstatutory double patenting rejection of claims 1, 7, 8, 12, 14, and 18-20. 
Applicant argues on pages 12-17 that the prior art of record fails to teach or suggest (1) any characteristic repeating in each of a first set of requests or second different set of requests, (2) classifying the particular request based on a number or probability of characteristics of the particular request matching the set of characteristics of the predictive model, and (3) distributing the particular request based on a result of classifying the particular request.  The examiner finds all of stated arguments persuasive.  Regarding (1), Cieslak, the most similar prior art of record, discloses looking at HTTP headers, URL suffixes, and/or other parts of a single object independent of other objects, but there is no suggestion that Cieslak’s predictive model is based on the set of 

Allowable Subject Matter
Claims 1-11 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1, 14, and 20, Applicant’s arguments as detailed in the section above were considered and found persuasive.  Dependent claims 2-11, 13, and 15-19 are allowed by virtue of their dependence on independent claims 1 and 14. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM T TRAN whose telephone number is (408)918-7553.  The examiner can normally be reached on Monday-Friday 7AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAM T TRAN/Primary Examiner, Art Unit 2452